              Case 1:10-cr-00898-SJ Document 58 Filed 03/14/19 Page 1 of 2 U.S.
                                                                            PageID     #:COURT
                                                                                          252
                                                                                 IN CLERK'S
                                                                                DISTRICT
                                                                                            OFFICE
                                                                                                E.D.N.Y
AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
                       Sheet 1




                                      United States District Court Brooklyn office
                                                        Eastern District of New York


           UNITED STATES OF AMERICA                                     Judgment in a Criminal Case
                                                                        (For Revocation of Probation or Supervised Release)

                   GREGORY LAWRY
                                                                        Case No. 10-CR-0898-SJ
                                                                        USMNo. 11244-052
                                                                         Bryan Konoski, 305 Broadway
                                                                                                 Defendant's Attorney
 THE DEFENDANT:

 ^ admitted guilt to violation of condition(s)            ^        ^                    of the term of supervision.
  □   was found in violation of condition(s) count(s)                               after denial of guilt.
  The defendant is adjudicated guilty of these violations:


  Vioiation Number               Nature of Violation                                                         Violation Ended

 3                                Violating Order of Protection issued by Kings County Criminal              07/24/2017
                                  Court

 5                                Violating Order of Protection issued by Kings County Criminal              09/25/2017
                                  Court


         The defendant is sentenced as provided in pages 2 through           2      of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
  Si The defendant has not violated condition(s)           1,2,4,6,7        and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
  fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
  economic circumstances.


  Last Four Digits of Defendant's Soc. Sec. No.;                         02/13/2019
                                                                                            Date )of Imposition of Judgment
  Defendant's Year of Birth:           1^^1                                      /s/(SJ)
  City and State of Defendant's Residence:                                                         Signature of Judge
  Brooklyn, New York
                                                                         STERLING JCHNSCN, JR.. U.S.D.J.
                                                                                               Name and Title of Judge

                                                                         03/05/2019
Case 1:10-cr-00898-SJ Document 58 Filed 03/14/19 Page 2 of 2 PageID #: 253
